DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites “acquiring a projection path and controlling and controlling the projection screen to move along the projection path” where the “projection path” and the “projection screen to move along the projection path” need to be shown for understanding of the invention. Claim 9 recites “the reflective mirror to rotate along a direction perpendicular to the projection apparatus” which needs to be shown for understanding of the invention.
Claim Objections
Claims 2-10, 11, 13 are objected to because of the following informalities:  
As of claims 2-10, replace “The method” with “The projection method” in lines 1;
As of claim 11, replace “The method” with “The projection method” in last line; and 
As of claim 13, replace “The method” with “The projection method” in last line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “projecting a projection screen based on the preset projection content and controlling the projection screen to move along the projection path” is vague. The Examiner is unclear about how does the projection screen is projected on the preset projection content? Projector projects an image on projection screen or display. How is the projector projects the screen? A review of the description indicates “the projection screen may be a picture, a video, a Unity animation, or the like” (PGPUB [0089]), so the projection screen should be projection image. Similarly, controlling the projection screen to move along the projection path should be projection image to move along the projection path. For the purpose of the examination, the Examiner is considering the projection screen as projection image.
Claims 2-13 are rejected as being dependent on claim 1.
As of claim 3, the limitation “acquiring the projection path comprises: randomly generating a projection path; or acquiring a moving path of the target object, and acquiring the projection path based on the moving path” is indefinite. The examiner is unclear about how is projection path randomly generated and how does the projection path acquired based on moving path. A review of the description (PGPUB [0089]) repeats the claims language without the elaboration of the claim limitations.  
As of claim 7, the limitation “correcting the projection screen” is vague. The Examiner is unclear about how does the correction the projection screen is accomplished? Projector projects an image on projection screen or display. So, correction of the projection image can be performed. The Applicant is required to clarify. For the purpose of the examination, the Examiner is considering the projection screen as projection image.
As of claim 8, the limitation “conducting rotation correction, and automatic focusing to the projection screen” is indefinite. The Examiner is unclear about how does the rotation and automatic focusing of the screen is performed.
Claims 9-10 are rejected as being dependent on claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 are rejected under 35 U.S.C. 102(1) as being anticipated by Wilens (US 11,127,212 B1). 
As of claim 1, Wilens teaches a projection method [fig 1], applicable to a projection apparatus 16 [fig 1], wherein the method comprises: acquiring a target object image (camera 10 initially captures a selected digital image of a real world object or surface, such as the cup 12) (col 4, lines 20-21); identifying attribute information (sensitivity functionalities) (col 3, lines 54-55) of a target object based on the target object image (of object 12); acquiring preset projection content (information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12) (col 3, lines 56-60) based on the attribute information of the target object (sensitivity functionalities) (col 3, lines 54-55); acquiring a projection path 28 (software continuously uses the coordinates defined by the mesh texture 283 to situate and place the virtual image on the targeted spatially recognized objects or surfaces) (col 7, lines 57-59); and projecting a projection screen 36 [fig 4] based on the preset projection content (information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12) (col 3, lines 56-60) and controlling the projection screen to move along the projection path 28 [fig 3].
As of claim 13, Wilens teaches a non-volatile computer-readable storage medium (memory) (col 4, line 34) storing at least one computer-executable instruction 14 [fig 1], wherein the at least one computer-executable instruction 14 (software) [fig 1], when executed by a processor, causes the processor to perform the method (selected virtual image content from a stored memory is transmitted to the projector) (col 4, lines 22-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilens (US 11,127,212 B1) in view of Wakita (US 2009/0040472 A1).
As of claims 7-8, Wilens teaches the invention as cited above except for correcting the projection image and correcting the projection screen comprises conducting rotation correction, and automatic focusing to the projection screen.
Wakita teaches a projector [fig 6] having a correcting means 11 [fig 6] which corrects an image on the screen S2 [fig 6] using a movable mirror 7b [fig 6] [0098] and conducting rotation correction (using correction means control device 34) [fig 6], and automatic focusing to the projection image (using auto focus adjustment section 50) [fig 7] [0160].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have correcting the projection image and correcting the projection screen comprises conducting rotation correction, and automatic focusing to the projection screen as taught by Wakita to the projection method as disclosed by Wilens  to provide a portable projection display apparatus which suppress the projected image distortion caused due to relative swinging of the projection device with respect to the projection surface (Wakita; [0014]).
As of claim 9, Wilens teaches the invention as cited above except for a reflective mirror; and conducting rotation correction to the projection screen comprises: conducting the rotation correction to the projection screen by controlling the reflective mirror to rotate along a direction perpendicular to the projection apparatus.
Wakita teaches a projector [fig 6] having a reflective mirror 7b [fig 6]; and conducting rotation correction (by swinging correcting signal output circuit 11) [fig 6] to the projection screen S2 [fig 6] comprises: conducting the rotation correction (using correction means control device 34) [fig 6] to the projection image by controlling the reflective mirror 7b [fig 6] to rotate along a direction perpendicular to the projection apparatus [fig 6].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective mirror; and conducting rotation correction to the projection screen comprises: conducting the rotation correction to the projection screen by controlling the reflective mirror to rotate along a direction perpendicular to the projection apparatus as taught by Wakita to the projection method as disclosed by Wilens  to provide a portable projection display apparatus which suppress the projected image distortion caused due to relative swinging of the projection device with respect to the projection surface (Wakita; [0014]).
Allowable Subject Matter
Claims 2-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if previous 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Wilens (US 11127212 B1) teaches an image capture device 10 such as a smartphone camera or other portable mobile terminal device having an internal camera. The camera 10 is used to capture an image in real-time of a real-world object 12, such as illustrated by the mug in the drawings. A software application 14, that, for example, may be generated using a Unity 3D platform and software scripts such Vuforia®, 6D.AI, MultiAR, or equivalent software scripts, is downloaded to the camera 10 and functions to gather data from the camera video feed, such as light sensitivity functionalities, and tracking data of camera movement and orientation. This information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12. Further detail of the object 12 can be supplied by a bitmap image or texture that is applied over the mesh surface using the 3D modelling software. This mesh texture provides a target for the virtual imagery content to interact with as will be further described hereinafter.  Further with reference to FIG. 1, the camera 10 is interfaced with a projector 16, preferably by wireless networking or by conventional wired connection. Additionally, the camera 10 and projector 16 are adjustably mounted to a frame support member 18 for registration of the projected virtual imagery content and the real-world object or surface; this is noted at 20. Wilens does not anticipate or render obvious, alone or in combination, presetting a corresponding relationship among the attribute information of the target object, the projection content, and the projection path; and acquiring the projection path comprises: acquiring the projection path based on the attribute information of the target object and the corresponding relationship.
As of claim 3, the closest prior art Wilens (US 11127212 B1) teaches an image capture device 10 such as a smartphone camera or other portable mobile terminal device having an internal camera. The camera 10 is used to capture an image in real-time of a real-world object 12, such as illustrated by the mug in the drawings. A software application 14, that, for example, may be generated using a Unity 3D platform and software scripts such Vuforia®, 6D.AI, MultiAR, or equivalent software scripts, is downloaded to the camera 10 and functions to gather data from the camera video feed, such as light sensitivity functionalities, and tracking data of camera movement and orientation. This information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12. Further detail of the object 12 can be supplied by a bitmap image or texture that is applied over the mesh surface using the 3D modelling software. This mesh texture provides a target for the virtual imagery content to interact with as will be further described hereinafter.  Further with reference to FIG. 1, the camera 10 is interfaced with a projector 16, preferably by wireless networking or by conventional wired connection. Additionally, the camera 10 and projector 16 are adjustably mounted to a frame support member 18 for registration of the projected virtual imagery content and the real-world object or surface; this is noted at 20. Wilens does not anticipate or render obvious, alone or in combination, randomly generating a projection path; or acquiring a moving path of the target object, and acquiring the projection path based on the moving path.
Claims 4-6 are rejected as being dependent on claim 3.
As of claim 10, the closest prior art Wilens (US 11127212 B1) teaches an image capture device 10 such as a smartphone camera or other portable mobile terminal device having an internal camera. The camera 10 is used to capture an image in real-time of a real-world object 12, such as illustrated by the mug in the drawings. A software application 14, that, for example, may be generated using a Unity 3D platform and software scripts such Vuforia®, 6D.AI, MultiAR, or equivalent software scripts, is downloaded to the camera 10 and functions to gather data from the camera video feed, such as light sensitivity functionalities, and tracking data of camera movement and orientation. This information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12. Further detail of the object 12 can be supplied by a bitmap image or texture that is applied over the mesh surface using the 3D modelling software. This mesh texture provides a target for the virtual imagery content to interact with as will be further described hereinafter.  Further with reference to FIG. 1, the camera 10 is interfaced with a projector 16, preferably by wireless networking or by conventional wired connection. Additionally, the camera 10 and projector 16 are adjustably mounted to a frame support member 18 for registration of the projected virtual imagery content and the real-world object or surface; this is noted at 20. Wilens does not anticipate or render obvious, alone or in combination, acquiring a corresponding relationship table by presetting a corresponding relationship between a projection distance and a focusing position of the lens; and conducting automatic focusing to the projection screen comprises: acquiring a position of the projection screen; determining the projection distance based on the position of the projection screen; inquiring the focusing position of a lens corresponding to the projection distance in the corresponding relationship table; and controlling the focusing device to move the lens to the focusing position.
As of claim 11, the closest prior art Wilens (US 11127212 B1) teaches an image capture device 10 such as a smartphone camera or other portable mobile terminal device having an internal camera. The camera 10 is used to capture an image in real-time of a real-world object 12, such as illustrated by the mug in the drawings. A software application 14, that, for example, may be generated using a Unity 3D platform and software scripts such Vuforia®, 6D.AI, MultiAR, or equivalent software scripts, is downloaded to the camera 10 and functions to gather data from the camera video feed, such as light sensitivity functionalities, and tracking data of camera movement and orientation. This information generates data points of the object 12, that can be used with 3D modelling software to map out the three-dimensional geometry of the object 12, in the form of a mesh surface that provides an approximation of the shape of the object 12. Further detail of the object 12 can be supplied by a bitmap image or texture that is applied over the mesh surface using the 3D modelling software. This mesh texture provides a target for the virtual imagery content to interact with as will be further described hereinafter.  Further with reference to FIG. 1, the camera 10 is interfaced with a projector 16, preferably by wireless networking or by conventional wired connection. Additionally, the camera 10 and projector 16 are adjustably mounted to a frame support member 18 for registration of the projected virtual imagery content and the real-world object or surface; this is noted at 20. Wilens does not anticipate or render obvious, alone or in combination, a motion control device, the motion control device being configured to control the projecting device to move; the projecting device comprising a lighting device, an image acquiring device, a lens, a 2focusing device, a controller; wherein the lighting device is configured to supply a light source; the image acquiring device is configured to acquire a target object image; the focusing device is connected to the lens, and configured to drive the lens to move to a focusing position; the controller is connected to the lighting device, the image acquiring device, and the focusing device.
Claim 12 is allowed as being dependent on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lish et al. (US 9160993 B1) teaches projection of one or more visual elements, such as one or more dynamically changing graphical elements, that can substantially bound, or otherwise at least partially surround or identify, an object recognized by a computing device. The computing device can project the graphical elements to collectively appear as a bounding element for the recognized/actionable object or object portion. As such, the graphical elements can appear as a bounding element that adorns, decorates, highlights, and/or emphasizes, etc., the recognized/actionable object or object portion. The graphical elements to be dynamic. For example, the graphical elements can be projected to move around individually over time, while still appearing to at least partially surround the recognized/actionable object or object portion. Further, the graphical elements can be used to improve various object recognition approaches;
- Prior Art Mizunuma et al. (US 20120256824 A1) teaches an information processing apparatus for processing a first image projected toward a target. The apparatus includes a processing unit for detecting that an object exists between a projector unit and the target, wherein when an object exists between the projector unit and the target, the apparatus determines an area of the object and generates a modified first image, based on the area of the object, for projection toward the target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882